                                Case 4:17-cv-11339-LVP-RSW ECF No. 28-5 filed 04/14/20                             PageID.365   Page 1 of 10




                                                                                              Exhibit D
                                         Letter from Health Law Partners, P.C., to Danielle Safran, dated April 2, 2020



                                 4848-8776-0570, v. 6
The Health Law Partners, P.C.




                                 Exhibits To:
                                 Brief in Support of Defendants’ Response to Plaintiff-Relator’s Ex-Parte Motion
                                 Case No.: 4:17-cv-11339-LVP-RSW
                                                                                                          v
Case 4:17-cv-11339-LVP-RSW ECF No. 28-5 filed 04/14/20                                                                       PageID.366                    Page 2 of 10
                                                                                                                32000 Northwestern Hwy., Ste. 240
                                                                                                                       Farmington Hills, MI 48334
                                                                                                                               Ph: (248) 996-8510
                                                                                                                              Fax: (248) 996-8525




                                                           Detroit – New York
                                                                          WWW.THEHLP.COM



                                                                        April 2, 2020

    SENT VIA CERTIFIED MAIL AND EMAIL
    Danielle B. Safran, Esq.
    THE SIGLER LAW FIRM, PLC
    30300 Northwestern Hwy. Suite 337
    Farmington Hills, Michigan 48334
    Safranlaw1@gmail.com


    Re:         US EX. REL. WILLIAMSON VS. CENTRIA HEALTHCARE ET. AL.
                Civ. Case No. 4:17-cv-11339-LVP-RSW

    Dear Ms. Safran:

           As you know, we represent the following defendants in the above-captioned matter
    – Centria Healthcare, Scott Barry, Alicia Kidwell, Michelle Carter Pierce, Amber
    Gariepy, Darren Schwartz, and Christopher Wilcox (“Defendants”).

          We attempted to meet and confer so that we could address the issues in the
    Motions to Dismiss – you refused.

            As discussed in the Motions to Dismiss, Mr. Williamson’s conclusory Complaint
    filed on Apr. 27, 2017 (“Complaint”), fails to state a cause of action under Fed. R. Civ. P.
    12(b)(6). The complete lack of factual pleading fails even to satisfy the plausibility
    requirements outlined in Ashcraft v. Iqbal, 556 U.S. 662, 682 (2009), and Bell Atlantic
    Corp., et al. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L.Ed.2d 929 (2007). The
    Complaint also fails to meet the heightened pleading standard of Fed. R. Civ. P. 9(b). Mr.
    Williamson’s Complaint contains no facts whatsoever to support any False Claims Act
    claim, nor does it identify a single false claim. United States ex rel. Hirt v. Walgreen Co., 846
    F.3d 879, 881 (6th Cir. 2017).

           Given the utter lack of any facts and particular information, we don’t see how Mr.
    Williamson could amend his Compliant to cure such patent defects. Mr. Williamson is
    without any personal or direct knowledge.


            [32000 NORTHWESTERN HWY., STE. 240, FARMINGTON HILLS, MI 48334] [PH: (248) 996-8510] [FAX: (248) 996-8525]
      The Health Law Partners, P.C. (HLP), is a Michigan professional corporation. The HLP operates additional offices in New York as “The Dresevic, Iwrey, Kalmowitz &
                                                                           Pendleton Law Group”.
Case 4:17-cv-11339-LVP-RSW ECF No. 28-5 filed 04/14/20                                    PageID.367            Page 3 of 10
     Re: US EX. REL. WILLIAMSON V. CENTRIA ET AL.
     Civ. Case No.: 4:17-cv-11339-LVP-RSW
     Amended Complaint
     Page 2 of 5




           During our email exchanges, you specifically advised us that you intended to make
    substantive changes to the Complaint explicitly based upon the findings/discussions you
    learned from the Michigan Attorney General’s office after your Client filed his
    Complaint.

           Specifically, on Mar. 4, 2020, after being advised of your intent to amend Mr.
    Williamson’s Complaint, we asked:

                      [W]hat [do] you plan on changing in your complaint – is
                      it just dropping parties/states, or are you making
                      substantive changes?

    You specifically responded:

                      Yes, we plan on making a few substantive changes after
                      having discussed investigations and findings with the
                      attorney general’s office in addition to the change in parties.

    See the email exchange attached as EXHIBIT A.

            That admission is profoundly troubling. The FCA statute, and established case
    law, provides that the FCA precludes a federal court from exercising jurisdiction over
    allegations in a qui tam suit which are based upon publicly-disclosed information, unless
    the relator is the original source of information. The case law is clear -- the FCA was not
    intended to have the government function as a free private investigator to help someone
    who doesn’t have direct and independent knowledge of fraudulent activity (who, what,
    where, when and how, etc.) to achieve status as a relator. The FCA cannot be used by
    individuals who have no information but merely suspicions of fraud in the hopes that they
    can simply ride piggyback on information subsequently developed by the government.

           To the extent that Mr. Williamson moves forward with an attempt to amend his
    Complaint based on government information, we must put you on notice that we will
    vigorously object and will seek attorney fees, costs, and sanctions including under FRCP
    11.




          [32000 NORTHWESTERN HWY., STE. 240, FARMINGTON HILLS, MI 48334] [PH: (248) 996-8510] [FAX: (248) 996-8525]
Case 4:17-cv-11339-LVP-RSW ECF No. 28-5 filed 04/14/20                                             PageID.368             Page 4 of 10
     Re: US EX. REL. WILLIAMSON V. CENTRIA ET AL.
     Civ. Case No.: 4:17-cv-11339-LVP-RSW
     Amended Complaint
     Page 3 of 5




                We suggest that you review this area of the law.1

            By your written admission, you have now placed your and Mr. Williamson’s
    disclosures to, and discussions with, the government into issue at this juncture in the
    case.2

            We will vigorously oppose any amendment that you attempt. Likewise, if in
    opposition to our Motion to Dismiss, you suggest that an amendment would cure issues
    that we have identified, you have rendered that suggestion suspect. We will have no choice
    but to seek discovery related to an amended Complaint, including, but not limited to:

                    • Written material disclosure statements and fact witnesses provided by Mr.
                       Williamson and your office to the government in connection with filing the
                       Williamson qui tam matter;
                    • Information/witnesses from the Michigan Attorney General, Health Care
                       Fraud Division (“HCFD”); and
                    • Information/witnesses from the U.S. Attorney’s Office.

           This discovery will be necessary to determine the nature of Mr. Williamson’s
    purported disclosures before filing the Complaint and any subsequent discussions he or
    you had with these entities.




            1
              For example, the following cases are instructive: Rockwell Intern. Corp. v. United States, 549 U.S. 457, 473, 127 S.
    Ct. 1397, 1408, 167 L. Ed. 2d 190 (2007) (relator is not “free to plead a trivial theory of fraud for which he had some direct
    and independent knowledge and later amend the complaint to include theories copied from the public domain or from materials in
    the Government’s possession”); U.S. ex rel. Bledsoe v. Community Health Sys., Inc., 342 F.3d 634, 646 (6th Cir. 2003)
    (Relator is not an “original source of the information contained in paragraphs 17–24 of his amended complaint…no
    subject matter jurisdiction lies”); U.S., ex rel. Branhan v. Mercy Health Sys. of Southwest Ohio, 188 F.3d 510 (6th Cir.
    1999); U.S. ex rel. McKenzie v. BellSouth Telecom., Inc., 123 F.3d 935, 939 (6th Cir. 1997); Vierczhalek v. MedImmune Inc.,
    19-0093, 2020 W.L. 1289100, at *2 (2d Cir. Mar. 18, 2020) (the only allegations contained in the amended complaint are
    based upon public disclosure or subsequent developments of a government agency after it “expanded its original
    investigation” -- the relator’s claims are jurisdictionally barred); U.S. ex rel. Detrick v. Daniel F. Young, Inc., 909 F. Supp.
    1010, 1022 (E.D. Va. 1995) (the purpose of this rule is to prevent a relator from “run[ning] to the government with only a
    suspicion of fraud in the hope that they might later be able to win relator status by riding piggyback on information subsequently
    developed by a government investigation.”) (emphasis added).

            2
             The following cases are instructive: In re Powerhouse Licensing, LLC, 441 F.3d 467, 474 (6th Cir. 2006)
    (“counsel for petitioners elected to interject Shefferly into these proceedings and thereby waived the attorney-client
    privilege [and]work product privilege was waived as well”); U.S. ex rel. Burns v. A.D. Roe Co., Inc., 904 F. Supp. 592, 593
    (W.D. Ky. 1995); U.S. ex rel. Burroughs v. DeNardi Corp., 167 F.R.D. 680, 688 (S.D. Cal. 1996); and U.S. ex rel. Stone v.
    Rockwell Intern. Corp., 144 F.R.D. 396, 401-02 (D. Colo. 1992) (without access to the plaintiff’s disclosure statement, the
    defendant cannot make the critical comparison between the facts purportedly revealed by the plaintiff as an original
    source and facts which may have previously been available for public consumption).




           [32000 NORTHWESTERN HWY., STE. 240, FARMINGTON HILLS, MI 48334] [PH: (248) 996-8510] [FAX: (248) 996-8525]
Case 4:17-cv-11339-LVP-RSW ECF No. 28-5 filed 04/14/20                                       PageID.369            Page 5 of 10
        Re: US EX. REL. WILLIAMSON V. CENTRIA ET AL.
        Civ. Case No.: 4:17-cv-11339-LVP-RSW
        Amended Complaint
        Page 4 of 5




           We have copied Jason Evans of HCFD and AUSA, Lynn Marie Dodge, on this
    correspondence – please consider this a precursor to Touhy requests, discovery requests,
    and FOIA requests.

           This correspondence is being sent as a professional courtesy and to avoid wasting
    the Court’s and everyone’s time. We reiterate that, if any future amendments to the
    Complaint are based on public disclosures, we will seek to recoup attorney’s fees,
    sanctions (including under FRCP 11), and all costs associated with any motion practice
    made necessary by any such inappropriate amendments. We look forward to your
    response and are happy to discuss it with you via phone.

                                                                            Truly yours,
                                                                            THE HEALTH LAW PARTNERS, P.C.


                                                                            Clinton Mikel




                                                                            Abby Pendleton

    Enclosure
    Cc (by Email and USPS):

               Jason R. Evans
               MI Dept of Attorney General
               Health Care Fraud Division
               P.O. Box 30218
               Lansing, MI 48909
               Email: evansj@michigan.gov

               U.S. Attorney’s Office
               ATTN: AUSA Lynn Dodge
               211 W. Fort Street
               Suite 2001
               Detroit, MI 48226
               Email: lynn.dodge@usdoj.gov




    




             [32000 NORTHWESTERN HWY., STE. 240, FARMINGTON HILLS, MI 48334] [PH: (248) 996-8510] [FAX: (248) 996-8525]
Case 4:17-cv-11339-LVP-RSW ECF No. 28-5 filed 04/14/20                                    PageID.370            Page 6 of 10
     Re: US EX. REL. WILLIAMSON V. CENTRIA ET AL.
     Civ. Case No.: 4:17-cv-11339-LVP-RSW
     Amended Complaint
     Page 5 of 5




                                                       EXHIBIT A



    Y




          [32000 NORTHWESTERN HWY., STE. 240, FARMINGTON HILLS, MI 48334] [PH: (248) 996-8510] [FAX: (248) 996-8525]
         Case 4:17-cv-11339-LVP-RSW ECF No. 28-5 filed 04/14/20                           PageID.371    Page 7 of 10


0RQLTXH6HOE\

)URP                'DQLHOOH6DIUDQVDIUDQODZ#JPDLOFRP!
6HQW                :HGQHVGD\0DUFK30
7R                  &OLQWRQ0LNHO
6XEMHFW             5H&HQWULDY:LOOLDPVRQ0HHW &RQIHU6FKHGXOLQJ3DJH/LPLW


ŽƵŶƐĞů͕

zĞƐ͕ǁĞƉůĂŶŽŶŵĂŬŝŶŐĂĨĞǁƐƵďƐƚĂŶƚŝǀĞĐŚĂŶŐĞƐĂĨƚĞƌŚĂǀŝŶŐĚŝƐĐƵƐƐĞĚŝŶǀĞƐƚŝŐĂƚŝŽŶƐĂŶĚĨŝŶĚŝŶŐƐǁŝƚŚƚŚĞĂƚƚŽƌŶĞǇ
ŐĞŶĞƌĂů͛ƐŽĨĨŝĐĞŝŶĂĚĚŝƚŝŽŶƚŽƚŚĞĐŚĂŶŐĞŝŶƉĂƌƚŝĞƐ͘

DǇƐĐŚĞĚƵůĞŶĞǆƚǁĞĞŬŝƐƉƌĞƚƚǇďƵƐǇďƵƚ/ĐŽƵůĚŵĂŬĞϭ͗ϯϬƉŵŽŶƚŚĞϭϭƚŚǁŽƌŬŝĨǇŽƵƐƚŝůůǁŝƐŚƚŽĚŝƐĐƵƐƐ͘

^ŝŶĐĞƌĞůǇ͕

ĂŶŝĞůůĞ^ĂĨƌĂŶ

KŶtĞĚ͕DĂƌϰ͕ϮϬϮϬĂƚϮ͗ϬϲWDůŝŶƚŽŶDŝŬĞůфDŝŬĞůΛƚŚĞŚůƉ͘ĐŽŵхǁƌŽƚĞ͗

 Hi, Danielle,

     

 Perhaps we should have a discussion next week about what you plan on changing in your complaint – is it just dropping
 parties/states, or are you making substantive changes? We should nail that down before any stipulation on our end.
 Let’s schedule to discuss the potential complaint amendment next week. What dates/times would work for
 you?

     

 I will also, separately, have Monique send a calendar invite for the morning of the 19th (in case it is necessary to have
 the LR 7.1 conference on our MTD then). We can always cancel that one later. 

     

 FYI – I have the source video/audio files where your client was discussing, inter alia, his desire to undertake illegal
 activities. Will get that to you soon as part of informal discovery. Still shocked that you filed this case, and am reviewing
 the actions by your client/office in the leadup to the FCA complaint.

     

 Thanks in advance, Clinton
 
 




                               &OLQWRQ0LNHO
                               3DUWQHU
                               
                            




                               2   0  
                               




                               )  
 


                               $1RUWKZHVWHUQ)DUPLQJWRQ+LOOV0,
                               (FPLNHO#WKHKOSFRP
                                                               
        Case 4:17-cv-11339-LVP-RSW ECF No. 28-5 filed 04/14/20                                                            PageID.372   Page 8 of 10
                                           
                                           




                                                               
                                          










The Health Law Partners, P.C., is a Michigan professional corporation.






 We operate additional offices in New York as “The Dresevic, Iwrey, Kalmowitz & Pendleton Law Group.”
CONFIDENTIAL: This email and its attachment(s) contain information which may be privileged, confidential, or otherwise
protected from use/disclosure. Some information, such as health information, may be further protected by state and federal laws,
which may impose liability for the recipient’s improper use, disclosure, or retention of the information. The information is for the
intended addressee only. If you are not the intended addressee, any disclosure, copy, retention, distribution or use of the
contents of this message is prohibited. If you have received this electronic message in error, please notify HLP immediately by
calling (248) 996-8510, or emailing us at partners@thehlp.com, and destroy the original communication and all copies thereof.
This email is not meant to constitute an electronic signature or evidence intent to contract electronically.






    

    

&ƌŽŵ͗ĂŶŝĞůůĞ^ĂĨƌĂŶфƐĂĨƌĂŶůĂǁϭΛŐŵĂŝů͘ĐŽŵх
^ĞŶƚ͗tĞĚŶĞƐĚĂǇ͕DĂƌĐŚϰ͕ϮϬϮϬϭ͗ϱϰWD
dŽ͗ůŝŶƚŽŶDŝŬĞůфDŝŬĞůΛƚŚĞŚůƉ͘ĐŽŵх
^ƵďũĞĐƚ͗ZĞ͗ĞŶƚƌŝĂǀtŝůůŝĂŵƐŽŶͲͲDĞĞƚΘŽŶĨĞƌ^ĐŚĞĚƵůŝŶŐͬWĂŐĞ>ŝŵŝƚ





ŽƵŶƐĞů͕



,ŽǁĚŽĞƐƚŚĞŵŽƌŶŝŶŐŽĨƚŚĞϭϵƚŚǁŽƌŬĨŽƌǇŽƵ͍



DŽƌĞŽǀĞƌ͕/ƌĞƋƵĞƐƚǇŽƵƌĐŽŶĐƵƌƌĞŶĐĞĂƐƚŽĂƐƚŝƉƵůĂƚŝŽŶƚŽĂŵĞŶĚƚŚĞĐŽŵƉůĂŝŶƚǁŚŝĐŚŝŶĐůƵĚĞƐĐŚĂŶŐĞƐƚŽƚŚĞƉĂƌƚŝĞƐ
ĂƐǁĞƉƌĞǀŝŽƵƐůǇĚŝƐĐƵƐƐĞĚ͘tĞƌĞĐĞŝǀĞĚĂƵƚŚŽƌŝǌĂƚŝŽŶĨƌŽŵƚŚĞĂƚƚŽƌŶĞǇŐĞŶĞƌĂůƚŽĚŽƐŽƉƌŝŽƌƚŽƐĞƌǀŝĐĞĂŶĚĚŝĚŶ͛ƚ
ŚĂǀĞĂĚĞƋƵĂƚĞŽƉƉŽƌƚƵŶŝƚǇƚŽĚŽƐŽ͘dŚŝƐǁŽƵůĚŽďǀŝŽƵƐůǇŐŝǀĞǇŽƵĂĚĚŝƚŝŽŶĂůƚŝŵĞƚŽĨŝůĞĂŶǇƐƵďƐĞƋƵĞŶƚŵŽƚŝŽŶƚŽ
ĚŝƐŵŝƐƐ͘



ƐĨĂƌĂƐĞǆƚĞŶƐŝŽŶŽĨƉĂŐĞůŝŵŝƚƐĨŽƌǇŽƵƌĂŶƚŝĐŝƉĂƚĞĚŵŽƚŝŽŶ͕ǁĞǁŝůůĂŐƌĞĞƚŽƐƚŝƉƵůĂƚĞƚŽƚŚƌĞĞĂĚĚŝƚŝŽŶĂůƉĂŐĞƐĨŽƌ
ďŽƚŚǇŽƵƌŵŽƚŝŽŶĂŶĚŵǇƌĞƐƉŽŶƐĞ͘ŶǇŵŽƌĞƚŚĂŶƚŚĂƚǁŽƵůĚŚĂǀĞƚŽďĞĚŽŶĞƚŚƌŽƵŐŚŵŽƚŝŽŶ͘



WůĞĂƐĞĂĚǀŝƐĞ͘



^ŝŶĐĞƌĞůǇ͕


                                                                                        
         Case 4:17-cv-11339-LVP-RSW ECF No. 28-5 filed 04/14/20                                                          PageID.373     Page 9 of 10

ĂŶŝĞůůĞ^ĂĨƌĂŶ



KŶtĞĚ͕DĂƌϰ͕ϮϬϮϬĂƚϭϬ͗ϯϮDůŝŶƚŽŶDŝŬĞůфDŝŬĞůΛƚŚĞŚůƉ͘ĐŽŵхǁƌŽƚĞ͗

 Hi, Danielle,

     

 We need to set a date and time for a LR 7.1 meet and confer on the issues we intend to raise in our motion to
 dismiss (and potential motion for judicial notice). Please advise when you will be available to conduct a meet and
 confer. How does your schedule look on the week of the 16th?

     

 Also, we anticipate needing an approximate additional 10 pages on Centria’s motion to dismiss. Please advise if you
 would be willing to consent to the page extension, and we would of course reciprocate if you need additional pages
 for your response. 

     

 Thanks in advance, Clinton
 
 




                                            &OLQWRQ0LNHO
                                            3DUWQHU
                                            
                                            




                                            2   0  
                                      )  
                                            




                                            $ 1RUWKZHVWHUQ)DUPLQJWRQ+LOOV0,
                                            ( FPLNHO#WKHKOSFRP
 

                                            
                                            




                                                                
                                           




 
 




 The
  Health Law Partners, P.C., is a Michigan professional corporation.
 




 We
  operate additional offices in New York as “The Dresevic, Iwrey, Kalmowitz & Pendleton Law Group.”
 




 CONFIDENTIAL: This email and its attachment(s) contain information which may be privileged, confidential, or otherwise
 protected from use/disclosure. Some information, such as health information, may be further protected by state and federal laws,
 which may impose liability for the recipient’s improper use, disclosure, or retention of the information. The information is for the
 intended addressee only. If you are not the intended addressee, any disclosure, copy, retention, distribution or use of the
 contents of this message is prohibited. If you have received this electronic message in error, please notify HLP immediately by
 calling (248) 996-8510, or emailing us at partners@thehlp.com, and destroy the original communication and all copies thereof.
 This email is not meant to constitute an electronic signature or evidence intent to contract electronically.
 
 




     

 

 

ͲͲ

^ŝŶĐĞƌĞůǇ͕

                                                                                       
     Case 4:17-cv-11339-LVP-RSW ECF No. 28-5 filed 04/14/20                         PageID.374        Page 10 of 10

 
 ĂŶŝĞůůĞ͘^ĂĨƌĂŶ͕ƐƋ͘
 dŚĞ^ŝŐůĞƌ>Ăǁ&ŝƌŵ͕W>
 ϯϬϯϬϬEŽƌƚŚǁĞƐƚĞƌŶ,ŝŐŚǁĂǇ͕^ƵŝƚĞϯϯϳ
 &ĂƌŵŝŶŐƚŽŶ,ŝůůƐ͕DŝĐŚŝŐĂŶϰϴϯϯϰ
 ;ϮϰϴͿϳϬϱͲϲϰϬϬ
 ǁǁǁ͘ƐŝŐůĞƌůĂǁĨŝƌŵ͘ĐŽŵ
 
 ŽŶĨŝĚĞŶƚŝĂů͗dŚŝƐŵĞƐƐĂŐĞĂŶĚĂůůĐŽŶƚĞŶƚƐĐŽŶƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĨƌŽŵƚŚĞůĂǁĨŝƌŵŽĨdŚĞ^ŝŐůĞƌ>Ăǁ&ŝƌŵ͕W>͘ǁŚŝĐŚ
 ŵĂǇďĞƉƌŝǀŝůĞŐĞĚ͕ĐŽŶĨŝĚĞŶƚŝĂůŽƌŽƚŚĞƌǁŝƐĞƉƌŽƚĞĐƚĞĚĨƌŽŵĚŝƐĐůŽƐƵƌĞƵŶĚĞƌĂƉƉůŝĐĂďůĞůĂǁ͘dŚĞŝŶĨŽƌŵĂƚŝŽŶŝƐ
 ŝŶƚĞŶĚĞĚƚŽďĞĨŽƌƚŚĞĂĚĚƌĞƐƐĞĞŽŶůǇ͘/ĨǇŽƵĂƌĞŶŽƚƚŚĞĂĚĚƌĞƐƐĞĞ͕ŽƌŝĨǇŽƵŚĂǀĞƌĞĐĞŝǀĞĚƚŚŝƐŵĞƐƐĂŐĞŝŶĞƌƌŽƌ͕ĂŶǇ
 ĚŝƐĐůŽƐƵƌĞ͕ĐŽƉǇŝŶŐ͕ĚŝƐƚƌŝďƵƚŝŽŶŽƌƵƐĞŽĨƚŚĞĐŽŶƚĞŶƚƐŽĨƚŚŝƐŵĞƐƐĂŐĞŝƐƉƌŽŚŝďŝƚĞĚ͘/ĨǇŽƵŚĂǀĞƌĞĐĞŝǀĞĚƚŚŝƐŵĞƐƐĂŐĞ
 ŝŶĞƌƌŽƌ͕ƉůĞĂƐĞŶŽƚŝĨǇƵƐŝŵŵĞĚŝĂƚĞůǇďǇƌĞƉůǇĞŵĂŝůŽƌƚĞůĞƉŚŽŶĞ;Ϯϰϴ͘ϵϯϮ͘ϯϱϬϬǆƚ͘ϮϯϳͿĂŶĚĚĞƐƚƌŽǇƚŚĞŽƌŝŐŝŶĂů
 ŵĞƐƐĂŐĞĂŶĚĂůůĂƚƚĂĐŚŵĞŶƚƐǁŝƚŚŽƵƚƌĞƚĂŝŶŝŶŐĂŶǇĐŽƉŝĞƐ͘dŚĂŶŬǇŽƵ͘

 

ͲͲ
^ŝŶĐĞƌĞůǇ͕


ĂŶŝĞůůĞ͘^ĂĨƌĂŶ͕ƐƋ͘
dŚĞ^ŝŐůĞƌ>Ăǁ&ŝƌŵ͕W>
ϯϬϯϬϬEŽƌƚŚǁĞƐƚĞƌŶ,ŝŐŚǁĂǇ͕^ƵŝƚĞϯϯϳ
&ĂƌŵŝŶŐƚŽŶ,ŝůůƐ͕DŝĐŚŝŐĂŶϰϴϯϯϰ
;ϮϰϴͿϳϬϱͲϲϰϬϬ
ǁǁǁ͘ƐŝŐůĞƌůĂǁĨŝƌŵ͘ĐŽŵ

ŽŶĨŝĚĞŶƚŝĂů͗dŚŝƐŵĞƐƐĂŐĞĂŶĚĂůůĐŽŶƚĞŶƚƐĐŽŶƚĂŝŶŝŶĨŽƌŵĂƚŝŽŶĨƌŽŵƚŚĞůĂǁĨŝƌŵŽĨdŚĞ^ŝŐůĞƌ>Ăǁ&ŝƌŵ͕W>͘ǁŚŝĐŚ
ŵĂǇďĞƉƌŝǀŝůĞŐĞĚ͕ĐŽŶĨŝĚĞŶƚŝĂůŽƌŽƚŚĞƌǁŝƐĞƉƌŽƚĞĐƚĞĚĨƌŽŵĚŝƐĐůŽƐƵƌĞƵŶĚĞƌĂƉƉůŝĐĂďůĞůĂǁ͘dŚĞŝŶĨŽƌŵĂƚŝŽŶŝƐ
ŝŶƚĞŶĚĞĚƚŽďĞĨŽƌƚŚĞĂĚĚƌĞƐƐĞĞŽŶůǇ͘/ĨǇŽƵĂƌĞŶŽƚƚŚĞĂĚĚƌĞƐƐĞĞ͕ŽƌŝĨǇŽƵŚĂǀĞƌĞĐĞŝǀĞĚƚŚŝƐŵĞƐƐĂŐĞŝŶĞƌƌŽƌ͕ĂŶǇ
ĚŝƐĐůŽƐƵƌĞ͕ĐŽƉǇŝŶŐ͕ĚŝƐƚƌŝďƵƚŝŽŶŽƌƵƐĞŽĨƚŚĞĐŽŶƚĞŶƚƐŽĨƚŚŝƐŵĞƐƐĂŐĞŝƐƉƌŽŚŝďŝƚĞĚ͘/ĨǇŽƵŚĂǀĞƌĞĐĞŝǀĞĚƚŚŝƐŵĞƐƐĂŐĞŝŶ
ĞƌƌŽƌ͕ƉůĞĂƐĞŶŽƚŝĨǇƵƐŝŵŵĞĚŝĂƚĞůǇďǇƌĞƉůǇĞŵĂŝůŽƌƚĞůĞƉŚŽŶĞ;Ϯϰϴ͘ϵϯϮ͘ϯϱϬϬǆƚ͘ϮϯϳͿĂŶĚĚĞƐƚƌŽǇƚŚĞŽƌŝŐŝŶĂů
ŵĞƐƐĂŐĞĂŶĚĂůůĂƚƚĂĐŚŵĞŶƚƐǁŝƚŚŽƵƚƌĞƚĂŝŶŝŶŐĂŶǇĐŽƉŝĞƐ͘dŚĂŶŬǇŽƵ͘




                                                             
